Citation Nr: 0624594	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1983 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied service connection for 
leishmaniasis, also claimed as a rash to the feet, crotch and 
arms, and a seizure disorder.  In a March 2004 statement, the 
veteran indicated that he was not claiming service connection 
for leishmaniasis, but for lesions of the feet, crotch and 
arms which the Board has rephrased as a skin disorder.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A seizure disorder and a skin disorder were not present 
during service or the first postservice year, and the 
competent medical evidence does not relate either to the 
veteran's active service.

3.  The competent medical evidence does not show a chronic 
disability manifested by seizure disorder.

4.  The skin disorder is attributed to known clinical 
diagnoses.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred or aggravated in 
service or as a result of an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005)

2.  A skin disorder was not incurred or aggravated in service 
or as a result of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran claims that he has a seizure disorder and a rash 
to the feet, crotch and arms, which he has related to 
service.  His DD Form 214 shows that he had service in 
Southwest Asia from August 1990 to March 1991.  On 
examination at separation in October 1993, examination of the 
skin and neurological examination were both noted as normal.  
He denied any history of skin disease, epilepsy or fits, or 
periods of unconsciousness.  

In October 1995, the veteran was treated for complaints of 
tremor and of unusual episodes of "funny feeling" in his 
left leg that progressed up to his left arm and the right 
side of his face.  He stated that it happened several times a 
day and was of short duration.  He denied any headaches, 
blurry vision or any other symptoms.  The assessment was 
paresthesia with unknown neurological symptoms, possibly 
simple partial seizures.  He was referred for a complete 
neurological evaluation to rule out the possibility of 
partial seizures.  

In November 1996, the veteran filed a claim for service 
connection for numerous disabilities, including seizures, 
which he related to his service during the Gulf War. 

On VA neurological examination in October 1997, the veteran 
gave a history of partial complex seizures which began two 
years ago.  These consisted of things like heart palpitations 
and hyperventilation or a few seconds of body shuddering with 
no loss of consciousness and fatigues afterwards.  He had had 
sleep studies, EEGs, MRIs and was being evaluated by a 
neurologist in Fairbanks.  The veteran indicated that the 
neurologist had not come up with a definite diagnosis, but 
stated that it may possibly be complex partial seizures.  
Following a neurological examination, the examiner noted that 
the veteran had events which may or may not be complex 
partial seizures or simply partial seizures.  "Supposedly, 
according to the patient, nothing has ever been found to 
prove one way or the other whether these type events truly 
exist."

On VA general examination in October 1997, the examiner noted 
that the veteran complained of nonspecific complaints ever 
since his return from the Gulf War.  On examination of the 
skin, the examiner noted that he did not see any lesions.  

In June 2001, the veteran filed a claim for leishmaniasis, 
stating that he had lesions from his feet to his crotch and 
some on his arms.  He described the itching as unbearable.  

In August 2001, the veteran was hospitalized at a VA facility 
for psychiatric treatment.  Pursuant to his hospitalization, 
he received a physical examination.  The skin was noted as 
normal except for hyperpigmented, round small lesions 
scattered on the anterior portion of both lower extremities.  

In an April 2002 VA neurology evaluation, the veteran 
indicated that he first began having seizures in 1994 after a 
trial of Paxil.  He continued to have multiple seizures 
sometimes 10 a day.  The veteran reported that petit mal 
seizures stopped when the grand mal began in 1997.  Since 
then, he had had approximately 6 seizures in the last 5 years 
with his last seizure about a month and a half ago.  The 
veteran indicated that an EEG was done two years ago 
confirming a seizure disorder.  He also described head trauma 
in 1984 when his head went through a car windshield.  He 
denied any loss of consciousness and did not seek medical 
treatment at the time.  In an addendum, the examiner noted 
that the veteran had a clear history of tonic-clonic seizures 
and probably complex partial as well.  He was started on 
dilantin.

In April 2003, the veteran continued to complain of seizures 
every one to two months.  In a July 2003 neurology clinic 
note, the examiner noted the etiology of the veteran's 
syncopal episodes was unclear.  "The clinical history is 
rather inconsistent with seizure activity due to the short 
period of time of loss of consciousness related to these 
episodes."  He was referred for an EEG which was normal.  

In September 2003, the veteran was referred for a dermatology 
consult with a 20 year history of pruritic eruption on the 
right shin.  Physical examination showed a couple of 2-3 cm. 
lichenified patches lateral to the shin.  There were slightly 
hyperpigmented also.  The diagnosis was lichen simplex 
chronicus, superimposed on xerosis.  He was advised to modify 
his bathing to avoid soap and shampoo to the affected area, 
prescribed an ointment, and told to use emollients for 
dryness.

December 2003 treatment records showed that after extensive 
work-ups, no actual seizure disorder could be diagnosed, and 
the current impression was of syncopal episodes.  

In a May 2004 informal conference, the veteran stated that he 
was bitten by sandflies during his Gulf War service and had 
recurrent lesions during the summer, presently on his legs.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claims for service connection, to include as due to 
undiagnosed illness, in a February 2002 VCAA compliance 
letter.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the February 2002 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.   
 
Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the veteran was 
not specifically told to give VA everything he had pertaining 
to his claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  Any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the 
veteran was not notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating, should service connection be granted, this 
does not result in any prejudice to the veteran as this 
decision results in a denial of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has all relevant current records of 
treatment.  The veteran has not identified any additional 
records not already obtained.  The veteran was also provided 
the opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, which he declined, although an informal conference was 
held in May 2004.  VA has provided the veteran examinations 
in October 1997.  The medical evidence is adequate to decide 
the questions on appeal.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than September 30, 
2011.  38 C.F.R. § 3.317(a)(1)(i) (2005).  To qualify as 
undiagnosed illness, a qualifying disability cannot be 
attributed to any known clinical diagnoses.  38 C.F.R. § 
3.317(a)(1)(ii) (2005).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b) (2005).  However, 
it has been held that the identification of a diagnosis, per 
se, renders consideration of an "undiagnosed illness" under 
statute and regulation inappropriate.  See VAOPGCPREC 8-98.

Analysis

The Board has thoroughly reviewed the claims file and the 
medical evidence, but finds that service connection is not 
warranted for either a seizure disorder, or a skin disorder 
as signs or symptoms of undiagnosed illness.  With regard to 
the skin disorder, the veteran was examined in September 
2003, and given a diagnosis of lichen simplex chronicus, 
superimposed on xerosis.  As such, the skin disorder is 
attributed to a known clinical diagnosis, and is precluded 
from consideration as "undiagnosed" illnesses.  

With regard to the veteran's seizure disorder, the medical 
evidence shows that the veteran has been extensively 
evaluated for his complaints of seizures, to include 
neurological evaluations with EEG.  A seizure has never been 
witnessed by medical professionals, and the conclusion in 
December 2003 was that no actual seizure disorder could be 
diagnosed following extensive work-ups.  The current 
impression was syncopal episodes.  The veteran does not have 
a disability manifested by seizures as a sign or symptom of 
undiagnosed illness.  Without evidence of a current 
disability, there is nothing to service connect.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

Although the veteran has argued that the disorders should be 
service connected under the presumptive provisions relating 
to undiagnosed illness, VA must also ascertain whether there 
is any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service. Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).  The evidence 
does not support service connection on a direct basis for the 
veteran's diagnosed skin disorder, or for a seizure disorder, 
for which he does not have a diagnosis.  There is no evidence 
of any skin disorder during the veteran's active service, and 
no evidence that the veteran was diagnosed with any seizure 
disorder during service, or during the one year postservice 
presumptive period for epilepsy diagnosed within one year of 
active service.  38 C.F.R. § 3.303, 3.309(a) (2005).  Nor is 
there any medical evidence linking any skin disorder or 
seizure disorder to active service.

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has a chronic 
disability manifested by seizures, or to comment on the 
etiology and diagnosis of his skin disorder.  In the 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA of 2000), competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1)).  Further, competent medical evidence is defined 
as evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R § 3.159(a)(2)).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
diagnosis and etiology of a seizure disorder and skin 
disorder are beyond the range and scope of competent lay 
evidence contemplated by the applicable regulations and it is 
not shown that the veteran possesses the requisite education, 
training or experience to provide competent medical evidence, 
notwithstanding his experience during service as a medic.  As 
noted above, the competent medical evidence of record shows 
no current disability manifested as a seizure disorder, and 
the veteran's skin disorder is attributable to known 
diagnoses and is therefore not undiagnosed illness.  The 
preponderance of the evidence is against the claims for 
seizure disorder and skin disorder due to undiagnosed 
illness, or on a direct basis, and because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


	ORDER

Service connection for a seizure disorder and skin disorder, 
to include as due to undiagnosed illness is denied.



______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


